Citation Nr: 1756160	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from August 2004 to April 2005.  His awards and decorations include the Combat Infantryman Badge.  He had an additional period of active duty for training (ACDUTRA) from July 2003 to November 2003 during his service in the Oregon Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran submitted a May 2013 statement in which he indicated that he wanted to appeal the claims that he was not awarded.  Specifically, he listed a cervical spine disorder, a lumbar spine disorder, bilateral hearing loss, a left shoulder disorder, and a right knee disorder.  The RO had denied the claims for service connection for a cervical spine disorder, a lumbar spine disorder, bilateral hearing loss, and a left shoulder in a March 2012 rating decision.  The Veteran was notified of that decision and of his appellate rights in April 2012.  Thus, the May 2013 statement cannot be considered a timely notice of disagreement, as it was filed more than one year beyond the notice of the March 2012 rating decision. 38 C.F.R. § 20.204(c).  Moreover, the RO subsequently denied service connection for a right knee disorder in a May 2014 rating decision, and the Veteran did not appeal that determination.  Therefore, those issues are not before the Board for appellate review.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During an October 2011 VA examination, the Veteran reported that he worked at a cast parts company for five years and that he was enrolled in a hearing conservation program.  He stated that his auditory thresholds were monitored yearly.  A review of the claims file shows that these records have not been requested or obtained.  Therefore, on remand, the AOJ should attempt to obtain these records.

Moreover, the October 2011 VA examiner noted that the Veteran was an infantryman and that he had military noise exposure while serving in Iraq, to include exposure to firing machine guns and rocket propelled grenades, improvised explosive device (IED) blasts, and explosions.  The Veteran indicated that he had recurrent tinnitus that began following his 2005 deployment.  The examiner noted that the Veteran's service treatment records were silent for complaints of tinnitus during service.  She also stated, "Based on the nature of tinnitus occurring once a week lasting minutes it is consistent with normal occurrence of tinnitus."  In a July 2012 addendum, the same examiner stated that it is less likely as not that the Veteran's tinnitus was caused by or a result of acoustic trauma in service.  

In a December 2015 VA addendum opinion, another VA examiner opined that it was less likely as not that the Veteran's claimed tinnitus was incurred in or caused by service.  In so doing, she noted that the Veteran denied having ringing in his ears in March 2005 and September 2005 post-deployment health assessments.  She noted that, when she compared audiograms dated in 2004 and 2006, the Veteran had a significant threshold shift in his hearing in his left ear.  However, when she compared audiograms dated in 2002 and 2006, there was no significant threshold shift in hearing.  She noted that the Veteran had military and civilian noise exposure and that the nature of the Veteran's tinnitus, as described in a July 2012 opinion, was characteristic of nonpathologic or physiologic tinnitus.

The Board finds that the October 2011 VA examination report, July 2012 addendum opinion, and December 2015 VA medical opinion are inadequate to properly adjudicate this claim at this time.  At the January 2017 hearing, the Veteran explained that he was exposed to acoustic trauma, to include IED blasts, gunfire, and mortar rounds on a daily basis.  He also testified that his tinnitus has been constant and continuous since his Iraq service.  Moreover, it appears that the VA examiners' based the opinions on the fact that the Veteran's service treatment records were negative for tinnitus. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It would have been helpful if the examiners explained how tinnitus due to noise exposure generally presents or develops.  Therefore, the Board finds that a clarifying medical opinion is needed.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  A specific request should be made for annual audiograms performed through his employer's hearing conservation program (see October 2011 VA examination report).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the December 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that any current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




